DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 7 is amended to depend from claim 3 rather than now-cancelled claim 4, based on the reference to “the beam changing part” having antecedent basis in “a beam changing part” disclosed in claim 3, line 3, and based on now-cancelled claim 4 being previously dependent on claim 3 (claims filed 07/15/2021).
Allowable Subject Matter
Claims 1-3, 5-8, 10-15, and 18-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: In the closest prior art, Rapoport (US 2008/0287930) discloses all of the limitations of the claimed invention except for the beam scanner comprising a beam changer configured to receive the pulsed light beam having a first beam axis and output the scanning pulsed light beam having a second beam axis that is substantially parallel to the first beam axis, and laterally shifted with respect to the first beam axis.
Chang et al. (US 2014/0005643) discloses a beam changer configured to receive the pulsed light beam having a first beam axis and output the scanning pulsed light beam having a second beam axis that is substantially parallel to the first beam axis, and laterally shifted with respect to the first beam axis (Fig. 3). Rapoport, however, discloses that the intended purpose of the device is to irradiate a target 
Modifying Rapoport such that the input/output beam axes from the beam changing part are parallel as taught by Chang would result in a loss of concentration of irradiation at the target volume since the output beams would be unable to cross each other at a predetermined depth below the tissue surface, as evidenced by Chang’s teachings which do not suggest focusing beam at a target volume below the tissue. The Examiner submits that one of ordinary skill in the art would NOT be motivated to combine Rapoport with the teachings of Chang because such a modification would render Rapoport unsatisfactory for its intended purpose of irradiating a target volume at some point below the surface of the skin (see MPEP 2143.01(V)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.A.G./
Anant A GuptaExaminer, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792